DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas C. Basso (Reg# 46,541) on March 26, 2021.
The application has been amended as follows: 
Claim 1 is amended to read:
A display device comprising: a pixel driving circuit forming layer; and 
a light emitting portion forming layer including a first light emitting portion, a second light emitting portion adjacent to the first light emitting portion, and a third light emitting portion adjacent to the second light emitting portion, respectively formed on the pixel driving circuit forming layer, 
wherein the pixel driving circuit forming layer includes: 
(i) a first pixel driving circuit of the first light emitting portion, 
(ii) a second pixel driving circuit of the second light emitting portion, and 
(iii) a third pixel driving circuit of the third light emitting portion, 

the second metal layer of the first pixel driving circuit has a first planar shape, 
the second metal layer of the second pixel driving circuit has a second planar shape that is different from the first shape, and 
the second metal layer of the third pixel driving circuit has a third planar shape that is different from the second shape, 
wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit has a drive transistor connected a power supply line formed as the second metal layer, and 
the power supply line for the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit has a different shape from each other.

Claim 2 is amended to read:
The display device according to claim 1, -2-308293233 v1Appln No.: 16/538,141Response to Non-Final Office Action dated September 1, 2020wherein each of the first planar shape, the second planar shape and the planar shape has a groove in a different position from each other.

Claim 4 is amended to read:
A display device comprising: 
a pixel driving circuit forming layer; and 

wherein the pixel driving circuit forming layer includes: 
(i) a first pixel driving circuit of the first light emitting portion, 
(ii) a second pixel driving circuit of the second light emitting portion, and 
(iii) a third pixel driving circuit of the third light emitting portion, wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit includes a first metal layer and a second metal layer above the first metal layer, 
the second metal layer of the first pixel driving circuit has a first planar shape, 
the second metal layer of the second pixel driving circuit has a second planar shape that is different from the first shape, and 
the second metal layer of the third pixel driving circuit has a third planar shape that is different from the second shape, 
wherein the second metal layer of each the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit is a metal layer for a storage capacitor.

Claim 7 is amended to read:
A display device comprising: 
a pixel driving circuit forming layer; and 
a light emitting portion forming layer including a first light emitting portion, a second light emitting portion adjacent to the first light emitting portion, and a third light emitting 
wherein the pixel driving circuit forming layer includes: 
(i) a first pixel driving circuit of the first light emitting portion, 
(ii) a second pixel driving circuit of the second light emitting portion, and 
(iii) a third pixel driving circuit of the third light emitting portion, wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit includes a first metal layer and a second metal layer above the first metal layer, 
the second metal layer of the first pixel driving circuit has a first planar shape, 
the second metal layer of the second pixel driving circuit has a second planar shape that is different from the first shape, and 
the second metal layer of the third pixel driving circuit has a third planar shape that is different from the second shape, 
wherein the pixel driving circuit forming layer includes a protective layer and a planarization layer on the protective layer, 
the second metal layer of each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit is covered with the protective layer, and 
the light emitting portion forming layer is disposed on the planarization layer, and 
wherein a surface shape of the planarization layer in regions under the first light emitting portion, the second light emitting portion, and the third light emitting portion is different from each other.


Claim 10 is amended to read:
A display device comprising: 
a pixel driving circuit forming layer; and 
a light emitting portion forming layer including a first light emitting portion, a second light emitting portion adjacent to the first light emitting portion, and a third light emitting portion adjacent to the second light emitting portion, respectively formed on the pixel driving circuit forming layer, 
wherein the pixel driving circuit forming layer includes: 
(i) a first pixel driving circuit of the first light emitting portion, 
(ii) a second pixel driving circuit of the second light emitting portion, and 
(iii) a third pixel driving circuit of the third light emitting portion, wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit includes a first metal layer and a second metal layer above the first metal layer, the second metal layer of the first pixel driving circuit has a first planar shape, the second metal layer of the second pixel driving circuit has a second planar shape that is different from the first shape,
wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit has a drive transistor connected a power supply line formed as the second metal layer, and 
the power supply line for the first pixel driving circuit has a different shape from the power supply line for the second pixel driving circuit.



Claim 11 is amended to read:
The display device according to claim 10, -5-308293233 v1Appln No.: 16/538,141Response to Non-Final Office Action dated September 1, 2020wherein each the first planar shape and the second planar shape has a groove in a different position from each other.

Claim 13 is amended to read:
A display device comprising: 
a pixel driving circuit forming layer; and 
a light emitting portion forming layer including a first light emitting portion, a second light emitting portion adjacent to the first light emitting portion, and a third light emitting portion adjacent to the second light emitting portion, respectively formed on the pixel driving circuit forming layer, 
wherein the pixel driving circuit forming layer includes: 
(i) a first pixel driving circuit of the first light emitting portion, 
(ii) a second pixel driving circuit of the second light emitting portion, and 
(iii) a third pixel driving circuit of the third light emitting portion, 
wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit includes a first metal layer and a second metal layer above the first metal layer, 
the second metal layer of the first pixel driving circuit has a first planar shape, 
the second metal layer of the second pixel driving circuit has a second planar shape that is different from the first shape, 
wherein the second metal layer of each the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit is a metal layer for a storage capacitor.
Claim 16 is amended to read:
A display device comprising: 
a pixel driving circuit forming layer; and 
a light emitting portion forming layer including a first light emitting portion, a second light emitting portion adjacent to the first light emitting portion, and a third light emitting portion adjacent to the second light emitting portion, respectively formed on the pixel driving circuit forming layer, 
wherein the pixel driving circuit forming layer includes: 
(i) a first pixel driving circuit of the first light emitting portion, 
(ii) a second pixel driving circuit of the second light emitting portion, and 
(iii) a third pixel driving circuit of the third light emitting portion, wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit includes a first metal layer and a second metal layer above the first metal layer, 
the second metal layer of the first pixel driving circuit has a first planar shape, 
the second metal layer of the second pixel driving circuit has a second planar shape that is different from the first shape, 
wherein the pixel driving circuit forming layer includes a protective layer and a planarization layer on the protective layer, 
the second metal layer of each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit is covered with the protective layer, and 
the light emitting portion forming layer is disposed on the planarization layer, 
wherein a surface shape of the planarization layer in regions under the first light emitting portion and the second light emitting portion is different from each other.
Claim 20 is amended to read:
A display device comprising: 
a pixel driving circuit forming layer; and 
a light emitting portion forming layer including a first light emitting portion, a second light emitting portion adjacent to the first light emitting portion, and a third light emitting portion adjacent to the second light emitting portion, respectively formed on the pixel driving circuit forming layer, 
wherein the pixel driving circuit forming layer includes: 
(i) a first pixel driving circuit of the first light emitting portion, 
(ii) a second pixel driving circuit of the second light emitting portion, and 
(iii) a third pixel driving circuit of the third light emitting portion, 
wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit includes a first metal layer and a second metal layer above the first metal layer, 
the second metal layer of the first pixel driving circuit has a first planar shape, 
the second metal layer of the second pixel driving circuit has a second planar shape that is different from the first shape, and
-8-308293233 v1Appln No.: 16/538,141Response to Non-Final Office Action dated September 1, 2020the second metal layer of the third pixel driving circuit has a third planar shape that is different from the second shape, 
wherein in each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit, 
a write transistor has a drain electrode connected to a signal line and is supplied with an image signal from a signal driving circuit, the write transistor has a gate electrode connected to a 
the storage capacitor is formed between the gate electrode of the driving transistor and the source electrode of the driving transistor.

REASONS FOR ALLOWANCE
Claims 1-2, 4-7, 9-11, 13-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's arguments are generally persuasive in light of the most recent response and amendments made after the non-final rejection.  The prior art references of record do not expressly teach the combination of all claim 1 element limitations as amended, the combination of all claim 4 element limitations as amended, the combination of all claim 7 element limitations as amended, the combination of all claim 10 element limitations as amended, the combination of all claim 13 element limitations as amended, the combination of all claim 16 element limitations as amended, or the combination of all claim 20 element limitations as amended.  Specifically, in regard to claim 1 the prior art of record does not express teach the concept of wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit has a drive transistor connected a power supply line formed as the second metal layer, and the power supply line for the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit has a different shape from each other. In addition, in regard to claim 4 the prior art of record does not express teach the concept of wherein the second metal layer of each the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit is a metal .  Still in addition, in regard to claim 7 the prior art of record does not express teach the concept of wherein a surface shape of the planarization layer in regions under the first light emitting portion, the second light emitting portion, and the third light emitting portion is different from each other. Also, in regard to claim 10 the prior art of record does not express teach the concept of wherein each of the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit has a drive transistor connected a power supply line formed as the second metal layer, and the power supply line for the first pixel driving circuit has a different shape from the power supply line for the second pixel driving circuit.  Still also, in regard to claim 13 the prior art of record does not express teach the concept of wherein the second metal layer of each the first pixel driving circuit, the second pixel driving circuit and the third pixel driving circuit is a metal layer for a storage capacitor.  Moreover, in regard to claim 16 the prior art of record does not express teach the concept of wherein a surface shape of the planarization layer in regions under the first light emitting portion and the second light emitting portion is different from each other.  Still moreover, in regard to claim 16 the prior art of record does not express teach the concept of the storage capacitor is formed between the gate electrode of the driving transistor and the source electrode of the driving transistor.  Therefore, independent claims 1, 4, 7, 10, 13, 16, and 20 contain allowable subject matter, and are allowable over the prior art of record.  In addition, the dependent claims are allowable based at least on their dependency to their respective independent claim.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621